MANFORD, Judge.
This appeal is presented pro se following a hearing upon a Rule 29.15 motion wherein movant was represented by counsel. The hearing court denied relief.
This appeal is dismissed for the following reasons:
There is no jurisdictional statement, no statement of facts, and no points relied upon. Presentment of the appeal violates Rule 30.06 and Rule 84.04. In addition, movant presented 42 various claims in his motion which involved trial error and ineffectiveness of counsel. The trial errors are not cognizable by a Rule 29.15 motion. The claims of ineffectiveness of counsel were previously addressed by direct appeal. There remains nothing for this court to review.
Appeal dismissed.
All concur.